COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         Michael Francis Palma v. Harris County Appraisal Review
                             Board

Appellate case number:       01-17-00705-CV

Trial court case number:     2017-32712

Trial court:                 113th District Court of Harris County

Date motion filed:           November 20, 2017

Party filing motion:         Appellant, Michael Francis Palma

       The en banc court has unanimously voted to deny appellant’s “Motion for
Emergency Relief to All Judges of the 1st Court of Appeals to Authorize the Previously
Filed Injunction Deadline of 11/24/2017.” It is ordered that the motion is DENIED.


Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

En Banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd, and Caughey.


Date: December 12, 2017